          Case 1:18-cv-08770-GBD-OTW Document 73 Filed 08/27/20 Page 1 of 1




JESSICA S. RUTHERFORD
jutherford@fiplawgroup.com
Admitted in NY and CT



                                                          August 27, 2020
      VIA ECF
      Honorable Ona T. Wang
      United States Magistrate Judge
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street
      New York, New York 10007
                                                                        MEMO ENDORSED
      Re:      Gaffney v. Muhammad Ali Enterprises, LLC et al.
               Civil Action No. 1:18-cv-08770-GBD-OTW

      Dear Judge Wang,

              We represent Defendants Muhammad Ali Enterprises LLC (“MAE”) and Authentic
      Brands Group LLC (“ABG”) in the above-referenced action. We are writing pursuant to
      Your Honor’s Individual Practice Rule I.e to request an adjournment of the conference
      scheduled for September 17, 2020 at 4:00 pm. Doc. No. 71. The reason for this request is
      that I am co-lead counsel in a JAMS arbitration hearing scheduled for September 15-23,
      2020. This is MAE and ABG’s first request for an adjournment of this conference.
      Plaintiff’s counsel consented to this request.

             All counsel are available and propose that the conference be adjourned to any of the
      following dates or such other date at the Court’s convenience: September 24, 25, 29 or 30,
      or October 1 or 2. Thank you for your consideration.
Application Granted. The Sept. 17, 2020 conference is
                                                                 Respectfully submitted,
hereby adjourned to Sept. 24, 2020 at 4:00 pm. Parties shall
use the dial-in in ECF 71. The Clerk of Court is directed to     FERDINAND IP, LLC
close ECF 72. SO ORDERED.
                                                                 /s/Jessica S. Rutherford
/s/ Ona T. Wang Aug. 27, 2020                                    Jessica S. Rutherford
U.S.M.J.                                                         jrutherford@fiplawgroup.com
                                                                 450 Seventh Avenue, Ste 1300
                                                                 New York, New York 10123
                                                                 (212) 220-0523
      Cc: Plaintiff’s counsel of record (via ECF)
